 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornia Pacific Signs, Inc. and Lee Washington andBenjamin Bussey. Cases 20-CA-10797 and 20-CA- 11643November 14, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 12, 1977, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision. Respondent also filed forhearing de novo and/or a motion to reopen the recordand the General Counsel filed an opposition toRespondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, and to adopt his recommended order asmodified herein.Respondent has moved the Board for a hearing denovo on the grounds that it was denied due processbecause it was not represented by counsel at thehearing. Alternatively, Respondent has requestedthat the Board reopen the record to enable it tointroduce evidence establishing the supervisorystatus of alleged discriminatee Robert Fisher, and toshow that Respondent does not meet the Board'sjurisdictional standards.We find no merit in Respondent's argument that itwas denied due process because it was not represent-ed by counsel and that it is therefore entitled to anew hearing. Prior to the hearing the Board, onseveral occasions, apprised Respondent of its right tobe represented by counsel at such hearing. Thus, onNovember 10, 1975, and again on November 19,1975, in Case 20-CA-10797, Respondent receivedletters from the Board's Regional Office advising it ofits right to be represented by counsel. A similar letterwas also sent on June 30, 1976, in Case 20-CA-11643. In addition, a copy of the Board's "Summaryof Standard Procedures," advising Respondent of itsI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry) Wall Products,233 NLRB No. 98right to counsel, was attached to the consolidatedcomplaint in this proceeding which was forwarded toRespondent. Respondent was also granted a contin-uance of approximately 6 weeks to enable its ownerand president, Walter Fehr, to obtain legal advicefrom his son, who has a legal background. In light ofthe above, we find that Respondent was adequatelyapprised of its right to counsel, and that Respon-dent's decision to be represented by its owner andpresident, Walter Fehr, rather than by legal counsel,constituted a knowing and intelligent waiver of thatright.2To find otherwise would, in essence, allowevery respondent which opts to represent itself to getthe proverbial second bite at the apple when facedwith an unfavorable decision simply by claiming thatit was denied due process because it was notrepresented by counsel at the hearing. This we find isnot a denial of due process. Accordingly, Respon-dent's motion for a new hearing is hereby denied.We also deny Respondent's request that the recordbe reopened so that it may introduce evidence toestablish Fisher's asserted supervisory status. Section102.48(d)(1) of the Board's Rules and Regulations,Series 8, as amended, permits a party to a Boardproceeding, because of extraordinary circumstances,to move for a reopening of the record. It furtherprovides, however, that only newly discoveredevidence, evidence which has become available onlysince the close of the hearing, or evidence which theBoard believes should have been taken at the hearingwill be taken at any further hearing. The evidenceupon which Respondent relies, i.e., the affidavits ofits president, Wally Fehr, and those of two formeremployees, Karl Davis and Larry Luz, contain nonewly discovered evidence or evidence not previous-ly available at the hearing which warrants a reopen-ing of the record. Respondent does not assert thatDavis and Luz were unavailable to testify at thehearing. Indeed, Fehr and Davis were both presentand testified on behalf of Respondent. Moreover, theissue of Fisher's alleged supervisory status is onewhich Respondent could have, and clearly shouldhave, litigated at the hearing. Indeed, on directexamination General Counsel questioned Fisherconcerning his alleged supervisory status, and Re-spondent, through Fehr, cross-examined Fisher oncertain other aspects of Fisher's authority. Thus,Respondent had every opportunity to develop fullyits position concerning this issue but failed to do so.Moreover, Respondent's answer to the complaintdoes not allege that Fisher is a supervisor as aInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Tred-Air of California, Inc., 193 NLRB 672 (1971); see also AirTransport Equipment, Inc.. 190 NLRB 377(1971).450 CALIFORNIA PACIFIC SIGNS, INC.defense to the 8(a)(3) allegation concerning him. Inthese circumstances, we find that the issue respectingFisher's asserted supervisory status is untimelyraised. Accordingly, Respondent's motion to reopenthe record for the purpose of establishing Fisher'ssupervisory status is denied.3As to Respondent's contention that it does notmeet the Board's jurisdictional standards, we findthat Respondent has, in its amended answer to thecomplaint, admitted to the Board's jurisdiction overit. Furthermore, Respondent did not raise this issueat the hearing, nor does it now seek to adducepreviously unavailable evidence to support its con-tention. Therefore, in light of its admission, its failureto raise the issue at the hearing, and its failure tocome forward with newly discovered or previouslyunavailable evidence to support its claim, we shalldeny Respondent's motion to reopen the record forthat purpose.Finally, Respondent argues that the reinstatementof the charge in Case 20-CA-10797, more than 10months after the alleged unlawful discharge of LeeWashington, is time barred by Section 10(b) of theAct. Respondent points out that the charge wasinitially filed by Washington on November 10, 1975,alleging that he was unlawfully discharged onSeptember 18, 1975. On February 3, 1976, the chargewas dismissed and on March 17, 1976, the dismissalwas affirmed by the General Counsel in Washington,D.C. Thereafter, on August 6, 1976, based on newlydiscovered evidence concerning Washington's dis-charge, the General Counsel reinstated the charge inCase 20-CA-10797. Thus, Respondent argues thatthe reinstatement of that charge is barred by Section10(b) of the Act. We disagree.Section 10(b) of the Act provides that no complaintshall issue based on any unfair labor practiceoccurring more than 6 months prior to the filing of acharge with the Board. This section, however, relatesonly to the actual filing of charges and, once a chargehas been timely filed, the control over, and disposi-tion of, that charge is vested exclusively with theGeneral Counsel pursuant to Section 3(d) of the Act.The General Counsel thus has virtually unlimiteddiscretion to proceed on such timely filed charges ashe deems fit4and, in the absence of a showing ofabuse of the discretion, the Board will not interferewith General Counsel's exercise thereof. This is notto suggest that a charging party may file a charge,voluntarily withdraw it, and subsequently reinstate itmore than 6 months later. Indeed, the Board inKoppers Company, Inc.,5found that Section 10(b) ofthe Act barred reinstatement of a charge by acharging party more than 6 months after the allegedunfair labor practice occurred where the chargingparty, pursuant to a private settlement agreementwith respondent union, voluntarily withdrew thecharge.Unlike the charge in Koppers, the charge here wasneither voluntarily withdrawn by the Charging Partynor reinstated at the Charging Party's request.Rather, the General Counsel, relying on newlydiscovered evidence, exercised the discretionaryauthority given to him by Section 3(d) of the Act andreinstated the charge. As previously stated, the Boardwill not interfere with the General Counsel's exerciseof his discretionary authority unless it can be shownthat such authority was abused. Respondent here hasnot alleged, much less proved, that the GeneralCounsel, in reinstating the charge, abused hisauthority. In the absence of such proof, we find thereinstatement of Washington's charge was properand not time barred by Section 10(b) of the Act.Accordingly, we shall dismiss Respondent's excep-tion.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, California Pacific Signs, Inc., San Francisco,California, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following paragraph for para-graph 2(a):"(a) Reinstate Lee Washington, Stephen Cox,Benjamin Bussey, and Robert Fisher to their formerpositions of employment or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for any lossesthey may have suffered in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), andwith interest computed as set forth in Florida SteelCorporation, 231 NLRB 651 (1977). (See, generally,Isis Plumbing & Heating Co., 138 NLRB 716(1962).)"2. Substitute the attached notice for that of theAdministrative Law Judge.3 Rock Hill Convalescent Center, 226 N LR B 881 (1976): Brooklyvn NursingHome, Inc. d/b/a Sassaquin Convalescent Center. 223 NLRB 267 (1976).4 See Silver Bakery Inc. of Newton, 150 NLRB 421 (1964).5 163 NLRB 517(1967).451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or in any other mannerdiscriminate against employees because of mem-bership in or activities on behalf of Sign, Display& Allied Crafts Local Union No. 510, AFL-CIO,or any other labor organization, because theyengage in other concerted activities for thepurposes of collective bargaining or other mutualaid or protection, or because they file charges orgive testimony under the National Labor Rela-tions Act, as amended.WE WILL NOT threaten employees with termina-tion because they persistently engage in union orother concerted activities for the purposes ofcollective bargaining or other mutual aid orprotection.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights protected by the National LaborRelations Act, as amended.WE WILL reinstate Lee Washington, StephenCox, Benjamin Bussey, and Robert Fisher to theirformer positions of employment or, if thosepositions no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor other rights and privileges, and pay them forany loss of earnings incurred since being lastterminated, plus interest.CALIFORNIA PACIFICSIGNS, INC.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard in San Francisco, California, on March 15and 16, 1977, based on a consolidated complaint issuedSeptember 15, 1976, and amended February 25, 1977,alleging that California Pacific Signs, Inc., called Respon-dent, violated Section 8(a)(1), (3), and (4) of the Act bytelling an employee he would not be allowed to engage inunion activities, threatening an employee with terminationif he persistently engaged in union or other concertedactivities for purposes of collective bargaining or othermutual aid or protection, discharging Lee Washington onSeptember 18, 1975, because of his membership in oractivities on behalf of Sign, Display & Allied Crafts LocalI Respondent Corporation maintains an office and place of business inSan Francisco, California, where it is engaged in erecting and servicingoutdoor advertising signs, annually selling goods and services valued inexcess of $50,000 directly to customers located outside C(alilbrnia. I find it isUnion No. 510, AFL-CIO, herein called the Union, orbecause he engaged in other concerted activities forpurposes of collective bargaining or other mutual aid orprotection, and/or because he filed charges with the Board,or gave testimony under the Act, and, during the May-June1976 period, by discharging Stephen Cox, BenjaminBussey, and Robert Fisher because of their membership inor activities on behalf of the Union or because theyengaged in other concerted activities for purposes ofcollective bargaining or other mutual aid or protection.Upon the entire record, my observation of the witnesses,and consideration of briefs filed by General Counsel andRespondent, I make the following:FINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWLee Washington had been employed from 1970 untilJanuary 1975, becoming over this period a leadman forsign construction and occasional bill poster.' In January1975, Washington contacted the Union and one otherlabor organization respecting the prospect of representingRespondent's employees. During a meeting of assembledemployees held January 17, 1975, Walter F. Fehr, Respon-dent's president, stated that their continued interest incollective representation would cause him to lease out alloperations. Washington was discharged 3 days later, afterwhich he returned to duty as a helper on July 16, 1975, aspart of settlement undertakings in NLRB Case 20-CA-9918. Fehr advised him upon such return that work wouldbe arduous, and 2 months later Washington was terminat-ed with the following explanatory writing:9-18-75Lee Washington,Due to the increase selling emphasis, I may miss youand if I do, you can call me on Friday but in lieu of notseeing you, I want to let you know, due to the cranebeing down and until we get reorganized for construc-tion, we will hold off on construction.If you want your check for the balance of the time youwere here let the girls know and they will make out thecheck, otherwise, you can pick it up on the regular payday.W. F. "Wally" FehrP.S. This will be approximately 10 days to 2 weeks.Leadman Robert Fisher credibly testified that during July1975, in connection with Washington's reinstatement, Fehrhad resentfully remarked that Respondent would get rid ofWashington at its first opportunity. Fisher added thataround the time of the crane breakdown, Fehr hadremarked the event would provide "an excuse" for him tobe rid of Washington.an employer engaged in commerce within the meaning of Sec. 2(6) and (7)of the Act. The Union is a labor organization within the meaning of Sec.2(5).452 CALIFORNIA PACIFIC SIGNS, INC.In late April 1976, Washington happened across Benja-min Bussey and Stephen Cox as the latter two employeeswere engaged in sign construction using the crane Wash-ington had so frequently operated before.2He engagedthem in conversation respecting need for collective repre-sentation, and an agreement ensued that the three wouldvisit union offices that evening. Ultimately Bussey and Coxmet with Washington at the office of Union FunctionaryArt Paulo where benefits were explained. As it happened,Respondent soon gave written notice of brief temporarylayoff starting May 3 to Bussey and Cox via Fisher. In thecourse of transmitting such information these individualsspoke together of their growing interest in collectiverepresentation and inquired of Fisher whether he wouldintermediate with Fehr respecting whether some type of"private contract" could be signed between Respondentand its employees. Fisher spoke with Fehr in the latter'soffice on May 5 concerning this subject, and was told thatRespondent would "can" employees for continuing to seeksuch representation. Also on May 5, Respondent hadabruptly sought to recall both Bussey and Cox but neitherwas personally available to resume work until the followingday. On May 10 Cox, who had been hired originally inOctober 1975 as a bill poster and to perform other generalduties, was laid off for a claimed "shortage." Cox testifiedthat upon pressing for a more specific reason Fehr stated,"I told you guys from the gate that there was going to be nounion activities going on in the shop."3On June 2 Fehrterminated both Fisher and Bussey, stating to the former atthe time that such action was "related to" the Union and tothe latter that Respondent was through "futsing around"with employees who engaged in union activities. Immedi-ate background to these terminations is found in Fisher'scredible testimony that on May 27 Fehr had demanded toknow "by that coming Friday" what employees were goingto do with regard to the Union.Respondent generally denies commission of any unfairlabor practices and explains employee terminations asbased on routine business considerations. Fehr testifiedthat in 1975 a small business administration loan wasreceived, the proceeds of which were used primarily toconstruct signs. Building on the prospects generated by thisloan, Fehr employed various persons to lease sign locationsand perform necessary construction. He described theseactivities as paramount during 1975, and by late that yearconstruction work was diminishing with increasinglygreater attention being given to sales. In regard tofulfillment of customer needs, Fehr testified that postingcycles frequently changed at the first of the month, causinggreater need for bill posting services at this time until newadvertisements were displayed. Other than this, early 1976saw random utilization of four employees for whom at oneperiod during late spring Fisher informally established awork schedule tending to distribute available hours withpreference given to those having dependents. Fehr testifiedthat he laid off Cox and Bussey early in May and June,respectively, based on reduced need for bill posters.2 All dates and named months hereafter are in 1976. unless indicatedotherwise.3 Cox also recalled that in a long distance conversation with Fehrpreceding his hire, the latter stated he must avoid engaging in unionAdditionally, he described the work performance of Cox as"slacking off," while Bussey was viewed less competentthan young Dennis Washington. As to Fisher, Fehrtestified that a periodic insurance request for driver'slicense verification led to composite information fromFisher and Linda Bracy of his household that he chose tovoluntarily terminate his employment with Respondent.Respecting Lee Washington, Fehr asserted that his disin-terest in bill posting tasks cou:)led with limited construc-tion work caused his layoff to be indefinite in duration. Asa general matter, Fehr denied ever discussing the subject ofunions with any of the employees (excepting Cox beforehire).Credibility is a significant factor in this case. I find eachalleged discriminatee to be highly convincing, forthright,and accurate as a matter of recalling past conversations.Fehr's testimony was implausible, self-contradictory, andessentially unworthy of belief in most significant regards.General Counsel has established a prima facie caseregarding this consolidated complaint. The credited utter-ances that are attributable to Fehr convincingly show thatthis individual, as sole managerial influence in Respon-dent's affairs, was sharply hostile toward any unionactivities among employees in general and toward LeeWashington in particular as a person reinstated pursuant toBoard processes. I am mindful that human nature wouldresult in some early discord between the returningWashington and Fehr, however, beyond the mere angryprediction that future duties would be arduous, thecredited evidence shows that Fehr literally predictedWashington's early termination and that it would bespecifically based on intent to retaliate for having acceptedlawful entitlement to reinstatement. Respecting Cox andBussey, each of these employees was performing adequate-ly and no plausible explanation is set forth as to why theywere laid off while other individuals soon were newly hired.Respondent's version of Fisher's termination from employ-ment is singularly unworthy. Arlene Fehr's testimony isirrelevant on this point, while Linda Bracy crediblytestified that her only communication on behalf of Fisherwas to inquire when a check could be picked up on hisbehalf. I expressly find that Fisher had been involuntarilyterminated before any inquiry as to his accumulatedcompensation, and that matters arose in this context ratherthan of a person quitting with plans to simultaneouslyclaim various accumulated benefits. Noteworthy is the factthat Cindy Baumann, a witness called by Respondent,added nothing to its defense in this regard, and additional-ly failed to corroborate Fehr's contention that shenecessarily would have had to have overheard anyconversations adjoining her own office work area. KarlDavis, Respondent's second witness, testified only togeneralized satisfaction with employment and lent nofactual input toward issues of the case. Dennis Washing-ton, also called by Respondent, offered insignificanttestimony except that of corroborating clandestine discus-activities to work for Respondent. I credit Fehr's denial that such anutterance was made, believing instead that Cox misconceived remarks madeby Fehr that concerned only recent representation elections amongemployees453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions concerning the Union among employees during earlyMay.Accordingly, I render as conclusions of law thatRespondent, by discharging Lee Washington, Cox, Bussey,and Fisher because of their membership in or activities onbehalf of the Union, because they engaged in otherconcerted activities for purposes of collective bargaining orother mutual aid or protection or, in the case of LeeWashington only, because he filed charges or gavetestimony under the Act, after first threatening to causesuch terminations, has engaged in unfair labor practiceswithin the meaning of Sections 8(a)(1), (3), and (4) and 2(6)and (7) of the Act.4Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER5The Respondent, California Pacific Signs, Inc., SanFrancisco, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees because of membership in or activitieson behalf of Sign, Display & Allied Crafts Local UnionNo. 510, AFL-CIO, or any other labor organization,because they engage in other concerted activities for thepurposes of collective bargaining or other mutual aid orprotection, or because they file charges or give testimonyunder the Act.(b) Threatening employees with termination becausethey persistently engage in union or other concerted4 Respondent introduced several items of correspondence subsequent tothe Cox, Bussey. and Fisher terminations tending to establish that offers ofreemployment had been made. In at least the case of Bussey's letter datedSeptember 10, it was shown to be patently spurious as this individual'spersonnel file physically contained the original of a letter purportedly sent atthat time. This development of the hearing is one facet of what influencesme to sweepingly discredit Fehr's testimony and I otherwise merely noteexistence of this material, leaving to the compliance stage any ultimatedetermination of efficacy.5 In the event no exceptions are filed as provided by Sec. 102.46 of theactivities for the purposes of collective bargaining or othermutual aid or protection.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Reinstate Lee Washington, Stephen Cox, BenjaminBussey, and Robert Fisher to their former positions ofemployment without prejudice to seniority or other rightsand privileges, and make them whole as provided in F. W.Woolworth Company, 90 NLRB 289 1950, and Isis Plumb-ing & Heating Co., 138 NLRB 716 1962, for any loss ofearnings incurred from being last terminated.(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post the attached notice marked "Appendix" at itsSan Francisco, California, place of business.6Copies of thisnotice, on forms to be provided by the Regional Directorfor Region 20, after being duly signed by an authorizedrepresentative, shall be conspicuously posted by Respon-dent immediately upon receipt and be maintained for 60consecutive days thereafter in all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that such notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."454